914 F.2d 259
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Vanessa Cobb WHITEHEAD, Defendant-Appellant.
No. 90-1594.
United States Court of Appeals, Sixth Circuit.
Aug. 31, 1990.

Before MERRITT, Chief Judge, RYAN and ALAN E. NORRIS, Circuit Judges.

ORDER

1
Vanessa Whitehead appeals from the order of the district court denying her motion for reduction of sentence filed pursuant to Fed.R.Crim.P. 35(b).  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Whitehead moved for a reduction of her sentence based upon the adverse impact her imprisonment would have on her children.  The district court denied the motion because the sentence was, in the court's opinion, fair and reasonable under the circumstances and in accordance with her plea agreement.


3
Upon review, we find no error.  The district court did not abuse its discretion.   See United States v. Brummett, 786 F.2d 720, 723 (6th Cir.1986).


4
Accordingly, the order of the district court is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.